DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both a nutrient solution tray (specification: page 26, lines 9-10) and a rectangular tray (specification: page 27, line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Regarding claim 1, it is unclear what is meant by “a plurality of cultivation chambers defined by dividing the cultivation room in the vertical direction…” It is unclear if there are vertical dividers or if there are horizontal dividers creating cultivation rooms spaced vertically. For purposes of examination on the merits, in view of the figures, it is being interpreted that there are horizontal dividers creating cultivation rooms spaced vertically. Claims 2-13 are rejected for being dependent on a rejected base claim.
Regarding claim 4, it is unclear how “a flow direction of the nutrient solution” is “supplied to each of the cultivation chambers” by both “the air circulation device and the nutrient solution circulation device” (claim 4, lines 2-4) if “a nutrient solution circulation device… supplies nutrient solution” (claim 1, line 10). Accordingly, it is unclear how the flow direction of the nutrient solution is supplied by the air circulation device. For purposes of examination on the merits, it is being interpreted that a flow direction of the nutrient solution is supplied to each of the cultivation chambers by the nutrient solution circulation device and not the air circulation device. 
Regarding claim 5, it is unclear how “a flow direction of the air” is “supplied to each of the cultivation chambers” by both “the air circulation device and the nutrient solution circulation device” (claim 5, lines 2-4) if “an air circulation device… supplies air” (claim 1, line 6). Accordingly, it is unclear how the flow direction of the air is supplied by the nutrient solution circulation device. For purposes of examination on the merits, it is being interpreted that a flow direction of the air is supplied to each of the cultivation chambers by the air circulation device and not the nutrient solution circulation device.
claim 6, it is unclear how “a flow direction of the air” is “supplied to each of the cultivation chambers” by both “the air circulation device and the nutrient solution circulation device (claim 6, lines 2-4) if “an air circulation device… supplies air” (claim 1, line 6). Accordingly, it is unclear how the flow direction of the air is supplied by the nutrient solution circulation device. For purposes of examination on the merits, it is being interpreted that a flow direction of the air is supplied to each of the cultivation chambers by the air circulation device and not the nutrient solution circulation device. 
Regarding claim 8, it is unclear how “the nutrient solution tray is configured with a rectangular tray” (claim 8, line 4). In light of the specification, the nutrient solution tray and the rectangular tray are identified as the same element 210 (specification, page 26, lines 9-10, “the nutrient solution tray 210”) (specification, page 27, line 5, “a rectangular tray 210”). It is therefore unclear, how “the nutrient solution tray is configured with a rectangular tray.” For purposes of examination on the merits, it is being interpreted that the nutrient solution tray is substantially the same size as the cultivation plate and on which the cultivation plate can be arranged, and the plurality of nutrient solution trays are arranged in the cultivation chamber so that a transverse direction of the rectangular trays is along the longitudinal direction of the cultivation chamber. 
Regarding claim 10, it is unclear what is meant by “a box-shaped member (claim 10, line 3). For purposes of examination on the merits, it is being interpreted as any structure that has a rectangular shape. Claims 11-13 are rejected for being dependent on a rejected base claim. 
Regarding claim 13, it is unclear how “the nutrient solution tray… is configured with a rectangular tray” (claim 13, lines 3-5). In light of the specification, the nutrient solution tray and the rectangular tray are identified as the same element 210 (specification, page 26, lines 9-10, “the nutrient solution tray 210”) (specification, page 27, line 5, “a rectangular tray 210”). It is therefore unclear, how “the nutrient solution tray… is configured with a rectangular tray.” For purposes of examination on the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al (JP-2013034402-A) (see attached translation for page and line references) in view of Igarashi (US-20120144740-A1).
Regarding claim 1, Suh discloses a cultivation device used in an artificial light plant factory, the device comprising:
	a cultivation room (1) having a closable inside (page 12, [0030]);
	a plurality of cultivation chambers defined by dividing the cultivation room in the vertical direction at predetermined internals (pages 12-13, [0031]); and
page 14, [0034] – page 15, [0036]).
 	Sotoyama et al does not disclose a nutrient solution circulation device that supplies nutrient solution adjusted to a predetermined condition to each of the plurality of cultivation chambers at a predetermined flow velocity, and collects and circulates the supplied nutrient solution from the plurality of cultivation chambers. 
	Igarashi teaches a cultivation room comprising a nutrient solution circulation device that supplies nutrient solution adjusted to a predetermined condition to each of a plurality of cultivation chambers at a predetermined flow velocity, and collects and circulates the supplied nutrient solution from the plurality of cultivation chambers (page 3, [0065]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sotoyama et al with the nutrient solution circulation as disclosed by Igarashi for the benefit of reducing operation costs by recycling excess nutrient solution. 
	Regarding claim 4, Sotoyama et al as modified above in view of Igarashi teaches a cultivation device wherein a flow direction of the nutrient solution supplied to each of the cultivation chambers by the nutrient solution circulation device is along transverse direction of the cultivation chamber (Igarashi: page 4, [0097]; figure 7) (wherein the nutrient solution flows horizontally to distribute across the tray).
claim 5, Sotoyama et al as modified above in view of Igarashi teaches a cultivation device wherein a flow direction of the air supplied to each of the cultivation chambers by the air circulation device is along a transverse direction of the cultivation chamber (Sotoyama et al: page 15, [0036]) (Sotoyama et al: figure 3, note white arrows A). 
	Regarding claim 6, Sotoyama et al as modified above in view of Igarashi teaches a cultivation device wherein a flow direction of the air supplied to each of the cultivation chambers by the air circulation device is along from an upper side to a lower side of the cultivation chamber (Sotoyama et al: page 15, [0036]) (Sotoyama et al: figure 3, note white arrows A). 
	Regarding claim 7, Sotoyama et al as modified above in view of Igarashi teaches a cultivation device comprising a plurality of rectangular cultivation plates (Sotoyama et al: 17, see figures 4 and 6) (Igarashi: 101, see figure 1), wherein the plurality of cultivation plates are arranged in the cultivation chamber so that a transverse direction of the cultivation plates is along a longitudinal direction of the cultivation chamber (Sotoyama et al: page 20, [0045]; figure 2) (Igarashi: figure 4).
	Regarding claim 8, Sotoyama et al as modified above in view of Igarashi teaches a cultivation device comprising a nutrient solution tray (Sotoyama et al: 3, see figure 5) (Igarashi: 101, see figure 1) arranged in the cultivation chamber, and used for causing nutrient solution to flow therein, wherein the nutrient solution tray is substantially the same size as the cultivation plate and on which the cultivation plate can be arranged (Sotoyama: figure 6) (Igarashi: figures 1 and 7), and the plurality of nutrient solution trays are arranged in the cultivation chamber so that a transverse direction of the nutrient solution trays is along the longitudinal direction of the cultivation chamber (Sotoyama: figure 4) (Igarashi: figure 4).
claim 10, Sotoyama et al as modified above in view of Igarashi teaches a cultivation device wherein the cultivation chamber is configured with a box-shaped member (Sotoyama et al: 11), and has a chamber opening for inserting and removing the cultivation plate and a chamber lid that can open and close the chamber opening, on one end side in the longitudinal direction of the cultivation chamber, and the cultivation chamber can be kept closed by closing the chamber opening with the chamber lid (Sotoyama et al: page 12, [0030]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al (JP-2013034402-A) in view of Igarashi (US-20120144740-A1) and further in view of Munday (US-5493808-A).
Regarding claim 2, Sotoyama et al as modified above in view of Igarashi does not teach a cultivation device wherein the air adjusted to the predetermined condition is supplied to each of the plurality of cultivation chambers at a flow velocity of a set value that is changeable. 
Munday teaches a cultivation device wherein air adjusted to a predetermined condition is supplied to cultivation chambers at a flow velocity of a set value that is changeable (column 6, lines 7-16). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sotoyama et al as modified above in view of Igarashi with the changeable air flow velocity as disclosed by Munday for the benefit of establishing a relevant variable environment in a cost effective and functionally efficient manner (Munday: column 6, lines 65-67 – column 7, lines 1-9). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al (JP-2013034402-A) in view of Igarashi (US-20120144740-A1) and further in view of Yorio et al (US-20160360712-A1).
Regarding claim 3, Sotoyama et al as modified above in view of Igarashi does not disclose a cultivation device wherein the nutrient solution adjusted to the predetermined condition is supplied to each of the plurality of cultivation chambers at a flow velocity of a set value that is changeable.
Yorio et al teaches a cultivation device wherein a nutrient solution adjusted to a predetermined condition is supplied to each of a plurality of cultivation chambers at a flow velocity of a set value that is changeable (page 4, [0039]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sotoyama et al as modified above in view of Igarashi with the changeable nutrient solution flow velocity as disclosed by Yorio et al for the benefit of adjusting fluid flow in response to changes in ambient or other conditions, thus optimizing the conditions of the fluid accordingly (Yorio et al: page 4, [0039]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al (JP-2013034402-A) in view of Igarashi (US-20120144740-A1) and further in view of Fogg et al (US-4163342-A). 
Regarding claim 9, Sotoyama et al as modified above in view of Igarashi does not disclose a cultivation device wherein the nutrient solution tray includes an inclined surface inclining at a predetermined angle in the transverse direction of the cultivation chamber so that a downstream side of nutrient solution flow is lower. 
column 10, lines 58-68 – column 11, lines 1-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sotoyama et al as modified above in view of Igarashi with the inclining solution tray as disclosed by Fogg et al for the benefit of “[maintaining] a steady but very low stream” of nutrients (Fogg et al: column 10, lines 58-68 – column 11, lines 1-5), thus promoting plant growth (Fogg et al: column 5, lines 8-13).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al (JP-2013034402-A) in view of Igarashi (US-20120144740-A1) and further in view of Ambrosi (IT-201700092004-A1).
Regarding claim 11, Sotoyama et al as modified above in view of Igarashi does not disclose a cultivation device further comprising a transport mechanism for transporting the cultivation plate, wherein the me transport mechanism has a transporter being provided in the cultivation chamber, and being used for transporting the cultivation late in the longitudinal direction of the cultivation chamber; and an elevator being provided adjacent to the side of the cultivation chamber where the chamber opening is provided, and being used for inserting and removing the cultivation plate through the chamber opening and for transporting the cultivation plate in the vertical direction. 
Ambrosi teaches a cultivation device comprising a transport mechanism for transporting a cultivation plate (32), wherein the transport mechanism has a transporter (33) being provided in a cultivation chamber, and being used for transporting the cultivation plate in the longitudinal direction of the cultivation chamber (page 8, lines 16-28), and an elevator being provided adjacent to the side of the page 7, lines 38-42 – page 8, lines 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sotoyama et al as modified above in view of Igarashi with the transport mechanism as disclosed by Ambrosi for the benefit of “[exchanging] trays at any height” (Ambrosi: page 5, lines 14-18). 
Regarding claim 13, Sotoyama et al as modified above in view of Igarashi and Ambrosi teaches a cultivation device wherein the nutrient solution tray arranged in the cultivation chamber and used for causing nutrient solution the flow therein is substantially the same size as the cultivation plate and on which the cultivation plate can be arranged (Sotoyama: figure 6) (Igarashi: figures 1 and 7), and the transport mechanism transports the cultivation plate and the nutrient solution tray (as modified by Ambrosi above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al (JP-2013034402-A) in view of Igarashi (US-20120144740-A1) and Ambrosi (IT-201700092004-A1), and further in view of Uchiyama (US-20160212947-A1). 
Regarding claim 12, Sotoyama et al as modified above in view of Igarashi and Ambrosi teaches a cultivation device wherein the elevator is provided in the cultivation room (Ambrosi: page 7, lines 38-42 – page 8, lines 1-9). Sotoyama et al as modified above in view of Igarashi and Ambrosi does not teach that the cultivation room has a cultivation room opening for inse3rting and removing the cultivation 
Uchiyama teaches a cultivation room wherein the cultivation room has a cultivation room opening for inserting and removing a cultivation plate and a cultivation room lid (17a) that can open and close the cultivation room opening, on one end side in the longitudinal direction, the one end side having a conveyer provided thereon (page 3, [0045]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sotoyama et al as modified above in view of Igarashi and Ambrosi with the cultivation room opening and lid as disclosed by Uchiyama for the benefit of selectively allowing the insertion or removal of the cultivation plate as a user or system sees fit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Yasukuri US-20180168111-A1, Rossi US-20180359946-A1, Okabe et al US-20060162246-A1, Hori US-20180092337-A1, Esaki et al US-20160014977-A1, Su et al US-20190110407-A1, Zhan et al US-20180103599-A1, Matsumura et al US-20190289794-A1, and Collier et al US-20160345518-A1
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644             

/MONICA L BARLOW/Primary Examiner, Art Unit 3644